DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/22 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103

Claims 1, 2, 4, 5, 7 - 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DE2702927 (hereinafter DE ‘927, previously of record, machine translation attached) in view of Parikh (US 5,142,711).
Regarding claim 1, DE ‘927 discloses a WC cistern (2) comprising: a wall (wall of 2, fig. 1) which forms a water tank; an intake (25) which is guided through the wall and with which the water tank is adapted to be filled (water from the mains intake 25 flows to valve 3 to fill the tank)(machine translation, para. [0009]), a shutoff valve (3) arranged in the intake and a shutoff device (4); an injector (26) having an outlet-flow side outlet (36) arranged in the water tank in a construction space, wherein the injector prevents backflow from the outlet and into the intake (see paras. [0016],[0019], three-way non-return valve) with a free jet section (31) which is open downward (fig. 3, 4) into the water tank and the outflow-side outlet is let out of the water tank (via 11 to sprayer 10). 
DE ‘927 while strongly implying, does not explicitly disclose that the shutoff device interacts with the shutoff valve when a switch off level in the water tank is reached, and that the injector is located above the switch off level.  Attention is turned to Parikh which teaches a similar water cistern and bidet device having a shutoff valve (24) and a shutoff device (31) which interacts with the shutoff device when a water switch off level (a level below the opening 23 of the overflow tube 22 in the tank is reached -- note that this is the way that conventional ball cocks and float valves function) such that the shutoff device deactivates the shutoff valve (col. 4, ln. 40); wherein an injector (58) is in a construction space above the switch off level (note that since tube 60/58 is located above the opening 23 of the overflow tube 22, it is necessarily above the switch off level). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have made the valve of DE ‘927 responsive to the float achieving a switch off level in order to prevent the toilet from overflowing. It would be obvious to position the injector above the switch off level in order to prevent tank water from backflowing into the free jet section and to prevent additional degradation of the injector due to immersion. 
Regarding claim 2, DE ‘927 as modified shows all of the instant invention as discussed above, and further shows that there is a drain (5) in the water tank, but does not explicitly provide an overflow pipe.  Attention is again turned to Parikh which teaches an overflow tube (22) arranged in a drain (34) of the tank, the overflow tube projecting into an interior space of the tank to define a maximum filling level (level of the opening 23). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided an overflow tube in the outlet valve of DE ‘927 in order to divert water to the toilet bowl in the event of an overflow condition in the tank.  Under the proposed modification, the inject is still located above the maximum filling level, see the rejection of claim 1 above. 
Regarding claim 4, DE ‘927 as modified shows all of the instant invention as discussed above, and further shows that the injector has at an outflow side end of the free jet section, a collecting opening formed on a projection protruding counter to a jet direction determined by the free jet section. See annotated figure below. Note that inasmuch as applicant illustrates a protrusion and opening, the structures illustrated by DE ‘927 are considered to be the same. 
    PNG
    media_image1.png
    368
    545
    media_image1.png
    Greyscale


Regarding claim 5, DE ‘927 as modified shows all of the instant invention as discussed above, and further provides that the injector is switchable to off on an inflow side (35) by a valve (24)(para. [0019]). 
Regarding claim 7, DE ‘927 as modified shows all of the instant invention as discussed above, and further provides that the injector (26) is fed from the intake (25)(see fig. 1, water from mains 25 is directed to both the shutoff valve 3 of the cistern and  the injector control valve (24) which controls water flow to the injector).
Regarding claim 8, DE ‘927 as modified shows all of the instant invention as discussed above, and further provides that the outlet (36) of the injector leads into a backflow protected water connection (11)(para. [0019], [0020])(fig. 3). Note that the DE ‘927 injector serves to protect the water connection from backflow in the manner specified by para. [0042] of the instant specification. 
Regarding claims 9 and 17, DE ‘927 as modified shows all of the instant invention as discussed above, and further provides a cleaning unit (15) connected to the injector such that the cleaning unit is connected to a backflow protected water connection (11)(para. [0019], [0020])(fig. 3). Note that the DE ‘927 injector serves to protect the water connection from backflow in the manner specified by para. [0042] of the instant specification.
Regarding claims 10 and 11, DE ‘927 as modified shows all of the instant invention as discussed above, and show a method of using the WC cistern of claim 1, including the steps of connecting a backflow protected water connection (11) to the outlet (36) of the injector and connecting a cleaning unit (15) to the backflow protected water connection. The method is performed via the normal installation and use of the device of DE ‘927 as modified. 
Regarding claim 12, DE ‘927 as modified shows all of the instant invention, and further provides that the free jet section extends horizontally.   As shown in the annotated figure above, there is a horizontal width of the free jet section (31). 
Regarding claim 16, DE ‘927 also shows all of the instant invention as discussed above, and further provides that the cleaning unit is a shower (15, 30)(see fig. 2) which is switchable to off (via 22)(para. [0016], [0018]).
Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DE ‘927 and Parikh, as applied to claim 1, in view of Schad (US 6,973,679).
Regarding claim 15, DE ‘927 as modified shows all of the instant invention as discussed above, and further shows a separate feed line (line of 25 which branches off to feed 24 upstream of 3), but does not show that it is guided separately from the intake into the water tank.  DE ‘927 instead shows that the feed line branches off from the  intake within the tank. Attention is turned to Schad, which teaches a similar toilet cistern (fig.2) and injector to a cleaning unit/hand shower. There is a wall connection to mains water supply which leads into a T-fitting (9) and a pipe (see fig 2 entering the bottom of the cistern)(collectively, these portions constitute an intake). The fitting/intake separately supplies the sprayer feed line (3)(through valve 4). It would have been obvious to one having ordinary skill in the art to have replaced the internal valve of DE ‘927 as modified with the external t-fitting and manual valve in order to eliminate the need for the electrically actuated valve and button control, eliminating the need for wiring or battery power, and enabling the use of the cleaning unit regardless of whether or not there is power. Under the proposed modification, the feed line of DE ‘927 will be led into the tank separately from the intake, since the injector is still located wholly within the tank and the feed line would need to pass through the cistern wall in order to effectively supply the injector.  
Regarding claim 18, DE ‘927 discloses a method of providing an additional water connection to a WC cistern (2) having  an intake (25) which is guided through a wall (wall of 2, fig. 1) of the cistern which forming a water tank with which the water tank is adapted to be filled (water from the mains intake 25 flows to valve 3 to fill the tank)(machine translation, para. [0009]), a shutoff valve (3) arranged in the intake and a shutoff device (4); the method comprising: arranging an injector (26) in the water tank in a construction space; connecting an inlet of the injector (35) via an internal line (line of 25 upstream of 26)(fig. 1) to a valve (24) and the valve also being connected to a water connection (line of 25 which is connected to water mains and branches off upstream of 3), wherein the injector has a free jet section (31) which is open downward into the water tank (see annotated figure above, and fig. 1);  and leading an outflow side outlet (36) of the injector out of the water tank (via 11) to an external connection (15), wherein the injector prevents backflow from the outlet into the intake (see paras. [0016],[0019], three-way non-return valve)
 DE ‘927 while strongly implying, does not explicitly disclose that the shutoff device interacts with the shutoff valve when a switch off level in the water tank is reached, and that the injector is located above the switch off level.  Attention is turned to Parikh which teaches a similar water cistern and bidet device having a shutoff valve (24) and a shutoff device (31) which interacts with the shutoff device when a water switch off level (a level below the opening 23 of the overflow tube 22 in the tank is reached -- note that this is the way that conventional ball cocks and float valves function) such that the shutoff device deactivates the shutoff valve (col. 4, ln. 40); wherein an injector (58) is in a construction space above the switch off level (note that since tube 60/58 is located above the opening 23 of the overflow tube 22, it is necessarily above the switch off level). It would have been obvious to one having ordinary skill in the art at the time of effective filing to have made the valve of DE ‘927 responsive to the float achieving a switch off level in order to prevent the toilet from overflowing. It would be obvious to position the injector above the switch off level in order to prevent tank water from backflowing into the free jet section and to prevent additional degradation of the injector due to immersion. 
DE ‘927 does not show that the valve is located outside of the water cistern.  Attention is turned to Schad, which teaches a similar toilet cistern (fig.2) and injector to a cleaning unit/hand shower. Attention is turned to Schad, which teaches a similar toilet cistern (fig.2) and injector to a cleaning unit/hand shower. There is a wall connection to mains water supply which leads into a T-fitting (9).  From the fitting, the cistern is supplied with water (see pipe entering bottom of tank in fig. 2) and separately supplies the cleaning unit/injector feed line (3)(through valve 4) and the toilet cistern (see pipe entering the bottom of the tank at fig. 2). It would have been obvious to one having ordinary skill in the art to have replaced the internal valve of DE ‘927 as modified with the external t-fitting and manual valve in order to eliminate the need for the electrically actuated valve and button control, eliminating the need for wiring or battery power, and enabling the use of the cleaning unit regardless of whether or not there is power.
Response to Arguments
Applicant’s arguments with respect to Samir and Hauth have been considered, but are moot since the rejection does not rely on these references. 
Applicant’s arguments with respect to Schad to the extent that they apply to the current rejection have been considered, but are not persuasive. Applicant appears to argue that an injector with a free jet section cannot be applied to the Schad device since it would leak whenever the cleaning device is not actuated. However, Schad is being used only to teach that it is known to separately supply a cistern and cleaning unit from the water mains with an externally situated valve. 
Applicant does not substantively argue the Parikh reference.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928. The examiner can normally be reached Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN DEERY/Primary Examiner, Art Unit 3754